953 F.2d 644
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Francis M. CURCI, Plaintiff-Appellant,v.L.D. GORMAN;  Gorman Fuel, Inc., Defendants,Vegas Coals, Inc., Defendant-Appellee,Federal Deposit Insurance Corporation, Intervening Defendant.
No. 92-5029.
United States Court of Appeals, Sixth Circuit.
Jan. 28, 1992.

Before RALPH B. GUY, Jr., ALAN E. NORRIS and BATCHELDER, Circuit Judges.

ORDER

1
Plaintiff appeals from the order of the district court granting summary judgment in favor of defendant Vegas Coals, Inc.   Although the summary judgment provides that the "judgment is final and appealable, and no just cause for delay exists," the summary judgment disposes of only one of the numerous claims involved in this litigation.   The district court's statement that there is no just cause for delay is not a proper certification pursuant to Rule 54(b), Fed.R.Civ.P., as the district court gives no reasons to support this finding.   See Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986).   Where the district court makes no analysis of the factors relevant under the rule, a purported Rule 54(b) certification is a nullity.   Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155, 1160 (6th Cir.1988).


2
This court has a duty to consider sua sponte whether appellate jurisdiction is properly invoked.   Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 740 (1976).   Absent a proper certification for interlocutory appeal, an order disposing of fewer than all the parties or claims in an action is generally nonappealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).   The district court's grant of summary judgment in favor of defendant Vegas Coals, Inc. is a nonappealable order.


3
It therefore is ORDERED that this appeal is sua sponte dismissed for lack of jurisdiction.